DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 1-20 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims describe pixels proximate to an edge. However, nowhere in the claims or specification is there a description as to what a proximate pixel is with respect to an edge. No reference point is provided to allow one of ordinary skill in the art to determine what range of distances a proximate amount from an edge would encompass.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al. (US 2015/0125091 A1) in view of Phogat et al. (US 2019/0295217 A1).
Regarding claim 18, Gallo discloses in a digital medium environment for editing digital images, a computer-implemented method for performing edge-targeted edits comprising: determining, from a digital image displayed on a computing device, an edge and an adjacent influenced region comprising pixels proximate to the edge (Paragraphs 0014-0015, edge pixels and pixels adjacent to the edge pixels in an image that can be warped).	Gallo does not clearly disclose performing a step for generating an edge-targeting transformation handle corresponding to the edge and the adjacent influenced region; and in response to detecting a user interaction with the edge-targeting transformation handle, generating an enhanced digital image by modifying the edge and the adjacent influenced region from the digital image.
	Phogat discloses constructing spline handles in an image based on user defined areas on the image (Paragraphs 0038-0041) and using the constructed spline handles to transform the image (Paragraph 0042).	Phogat’s user defined spline handles used to transform an image would have been recognized by one of ordinary skill in the art to be applicable to the edge pixels and adjacent pixels in an image that is warped of Gallo and the results would have been predictable in user defined spline handles in an image that is used to warp edge pixels and adjacent pixels. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al. (US 2015/0125091 A1) in view of Phogat et al. (US 2019/0295217 A1) and further in view of Metzler (US 2014/0104419 A1).
Regarding claim 19, Gallo in view of Phogat discloses all limitations as discussed in claim 18.	Gallo in view of Phogat does not clearly disclose determining, from the digital image displayed on the computing device, the edge and the adjacent influenced region comprises determining the edge and the adjacent influenced region based on user input received via the computing device.	Metzler discloses user definition of a pixel region that can also include edges that can be determined (Paragraph 0056).	Metzler’s technique of allowing a user to define a pixel region that includes edges that can be determined would have been recognized by one of ordinary skill in the art to be applicable to the warping of edge pixels and adjacent pixels of Gallo in view of Phogat and the results would have been predictable in a user defining a pixel region that can be warped with edges that can be determined. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al. (US 2015/0125091 A1) in view of Phogat et al. (US 2019/0295217 A1) and further in view of Fu et al. (US 5,615,287).
Regarding claim 20, Gallo in view of Phogat discloses all limitations as discussed in claim 18.	Gallo in view of Phogat does not clearly disclose wherein determining the adjacent influenced region comprises determining the pixels proximate to the edge by determining a first set of pixels associated with a first side of the edge; and further comprising determining an additional adjacent influenced region by determining a second set of pixels associated with a second side of the edge.	Fu discloses identifying adjacent pixels on each side of an identified edge (Column 4, lines 1-8).	Fu’s technique of identifying adjacent pixels on each side of an identified edge would have been recognized by one of ordinary skill in the art to be applicable to the warping of edge pixels and adjacent pixels of Gallo in view of Phogat and the results would have been predictable in the warping of identified edge pixels and identified adjacent pixels on each side of the edge pixels. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
The prior art does not clearly disclose the limitations of claims 1-17 and would be allowable if all other rejections are resolved.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vrobel et al. (US 6,781,597 B1) discloses editing handles for edges of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613